IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11156
                        Conference Calendar



ALVIN RAY COOPER,

                                            Plaintiff-Appellant,

versus

GILBERT CARLOS, Correctional Officer;
TERRY MITCHELL, Correctional Officer,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:98-CV-170
                       - - - - - - - - - -

                          August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Alvin Cooper (Texas prisoner #534218) seeks to appeal in

forma pauperis (IFP) the dismissal of his civil rights complaint

under the “three strikes” provision of 28 U.S.C. § 1915(g).

Cooper does not challenge the district court’s determination

that, on at least three prior occasions while incarcerated, he

has brought an action or appeal in a United States court that has

been dismissed as frivolous and/or for failure to state a claim.

Instead, he argues that he falls within the “imminent danger”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-11156
                                 -2-

exception of § 1915(g).

     A review of the record and Cooper’s appellate brief reveals

that he has failed to establish that he was “under imminent

danger of serious physical injury” at the time that he filed his

notice of appeal IFP.     See 28 U.S.C. § 1915(g); Baños v. O’Guin,

144 F.3d 883, 885 (5th Cir. 1998).    Accordingly, his IFP status

is DECERTIFIED, and his appeal is DISMISSED.    See id.   Should

Cooper wish to reinstate his appeal, he has 30 days from the date

of this opinion to pay the full appellate filing fee to the clerk

of the district court.     See id.

     IFP DECERTIFIED.    APPEAL DISMISSED.